Citation Nr: 1127662	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  10-04 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinsburg, West Virginia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment at Rockingham Memorial Hospital on July 9, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from September 1968 to September 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July and September decisions of the Department of Veterans Affairs (VA) Medical Center in Martinsburg, West Virginia (VAMC).

In July 2010, a travel board hearing was held before the undersigned at the VA Regional Office in Roanoke, Virginia (RO).  A transcript of the hearing is associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  The Veteran was enrolled in the VA health care system at the time the medical treatment was provided, he had received VA medical services within the preceding 24 months, he is financially liable for such treatment, and he had no coverage under a health plan contract for payment or reimbursement of the private hospital.  

2.  The condition for which the Veteran was treated was not service-connected, and he is not otherwise eligible for reimbursement under 38 U.S.C.A. § 1728.  

3.  The claim for payment or reimbursement of medical expenses incurred was filed within 90 days of the date the Veteran was discharged from the private hospital.  

4.  Resolving all reasonable doubt in the Veteran's favor, all treatment at Rockingham Memorial Hospital was for a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health, and a VA or other Federal facility was not feasibly available at the time the Veteran first sought treatment.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at Rockingham Memorial Hospital on July 9, 2009, have been met.  
38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 17.120, 17.121, 17.1000-17.1008 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 
18 Vet. App. 435 (2004).  

Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Appellant has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.  In this regard, it is noted that the Veteran was sent a letter detailing much of the VCAA in January 2010 and that the testimony adduced at the Board hearing in July 2010 shows that he had actual notice of the law and regulations applicable to his case.  

Payment of Unauthorized Medical Expenses

On the morning of July 9, 2009, the Veteran was admitted to the emergency room at Rockingham Memorial Hospital for complaints of his left ear of three weeks duration.  The report goes on to detail that the Veteran had a complicated history of coronary artery disease, status post multiple stents and other interventions.  During the course of his medical treatment, he stated that on the day before admission he had had significant chest pain.  He stated that this chest pain was very similar to that he had experienced during his last cardiac admission, and was accompanied by complaints of nausea and dizziness/lightheadedness.  

In testimony before the undersigned, the Veteran stated that he had contacted VA at the time he had the chest pain and was told to drive to the VA Medical Center (VAMC).  He testified that, while enroute, the chest pain returned and he became too incapacitated to drive the 100 or so miles between Harrisonburg and Martinsburg.  At this point, he decided that he needed to go to the closest emergency room, which was in Rockingham County.  He stated that, although his wife had accompanied him, she does not drive due to disability.  

There are two bases for payment or reimbursement of medical expenses that have not been previously authorized.  The provisions of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120 provide for payment or reimbursement of unauthorized medical expenses for the treatment of adjudicated service-connected disabilities, non- service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability, or any disability of a Veteran who has a total disability permanent in nature from a service-connected disability.  The evidence in this case shows that the Veteran does not have any adjudicated service-connected disabilities and he does not contend otherwise; therefore, he does not meet the threshold criteria for payment or reimbursement under the provisions of this section.  

Payment or reimbursement may also be made under the Millennium Health Care Act.  This Act provides that VA will be the payer of last resort for veterans who usually get their care at a VA medical center.  See 38 U.S.C.A. § 1725 (West 2002), 38 C.F.R. §§ 17.1000-17.1008 (2010).  Under these provisions, the reasonable value of emergency treatment furnished in a non-VA facility will be reimbursed where the veteran is an active VA health-care participant (enrolled in the annual patient enrollment system and in receipt of VA hospital, nursing home, or domiciliary care under such system within the preceding 24 months) and is personally liable for such emergency treatment (financially liable to the provider and not eligible for reimbursement under 38 U.S.C.A. § 1728).  For this purpose, "emergency treatment" is defined as medical care or services furnished when (1) VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not have been reasonable, (2) there is a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health, and (3) any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility.  See 38 U.S.C.A. § 1725; 38 C.F.R. 
§ 17.1002.  As pertinent to this case, a claim for payment or reimbursement must be filed within 90 days after the date the veteran was discharged from the facility that furnished such treatment.  38 C.F.R. § 17.1004(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this case, the Veteran's claim for payment or reimbursement was made in a timely manner.  The initial determination by the VAMC, that VA facilities were reasonably available, was made in July 2009, the same month that the Veteran received the treatment in question.  The determination indicated that the reason for denial was that VA or other federal facilities were reasonably available and, by omission, found that the Veteran was financially liable to the provider for the emergency treatment, that the Veteran was enrolled in the VA health care system and had received treatment within a 24 month period preceding the emergency care, that the Veteran had no other health care coverage, and that the private hospital at issue provided emergency care.  There is no indication of record that such determinations are incorrect.  

Accordingly, the remaining questions are (1) whether the treatment at issue was for a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health medical care or services; and (2) whether VA or other Federal facilities were not feasibly available and an attempt to use them beforehand would not have been reasonable.  

As a general matter, the Board observes that the Veteran should attempt to use a VA facility whenever possible in light of the very high costs involved in private care, clearly impacting VA's ability to help veterans overall; however, based on the following evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that both of these criteria have been met in this case.  The Veteran states that he began having chest pain similar to that which he had at the time of his heart attack on the evening of July 8, 2009, at which time he called VA and was told to drive to the VAMC.  He stated that while attempting to make the drive, which is over 100 miles, he had additional chest pain and determined to go to the closest emergency room.  The records show that the pain was accompanied by nausea and dizziness.  The record shows that the Veteran was admitted to the emergency room of Rockingham Memorial Hospital at 9:57 a.m.  At that time, he complained of jaw pain of three weeks duration, neck pain, and complaints of chest pain, nausea and vomiting on the day before admission.  During the course of the emergency room treatment, the Veteran underwent an EKG, which showed sinus bradycardia, but no evidence of dysthymia requiring treatment.  Cardiac monitoring was ordered.  A chest X-ray study showed no evidence of any acute abnormality.  It was determined that the Veteran's jaw pain was due to temporomandibular joint syndrome and his neck pain was the result of degenerative joint and disc disease of the cervical spine.  

The Board acknowledges the VAMC determination that the Veteran's condition was not emergent; however, the law does not require that the condition at issue actually be proven emergent, from a purely medical standpoint, in order to qualify for payment or reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only be demonstrated that initial evaluation and treatment was rendered for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is considered to be met where a condition manifests by acute symptoms of sufficient severity, including severe pain, that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  See 38 C.F.R. § 17.1002(b).

Statements by the Veteran, including testimony at the Board hearing before the undersigned, as well as treatment records, indicate that the Veteran had been experiencing severe chest pain similar to that which he experienced at the time he had a previous heart attack, on the day prior to admission.  Such pain was associated with nausea and dizziness, and made driving the 100 miles to the VAMC difficult.  There is no indication in the record that the Veteran's testimony in this regard is not credible.  As such, although the Veteran's condition was eventually determined to be non-emergent from a purely medical standpoint, the Board finds that the evidence for and against the claim is at least in relative equipoise on the question of whether the Veteran's condition was of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Id.


Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for entitlement to reimbursement for the medical expenses incurred for treatment received at Rockingham Memorial Hospital on July 9, 2009, have been met, and the Veteran's claim is granted.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.


ORDER

Payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at Rockingham Memorial Hospital on July 9, 2009, is granted.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


